In an action by a mother against her daughter to compel the latter to convey to the former certain real property, defendant appeals from an order “ as resettled ” entered “as of the 23rd day of February, 1950 ~ Appeal dismissed, with $10 costs and disbursements. By a notice of motion dated May 26, 1950, *908plaintiff moved to dismiss the appeal on the ground that the record does not contain the resettled order from which defendant'sought to appeal' (Jahss v. IAehterman, post, p. 910). The motion papers disclose that the resettled order is dated March 23, 1950; that it granted reargument and on reargument adhered to the original decision and further, resettled the original order in certain respects. The order printed in the record on appeal is dated February 23, 1950, and makes no mention of reargument or resettlement. Under the circumstances the appeal must be dismissed. However, even if the appeal were properly here, the order would be affirmed. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur. [197 Misc. 712.]